DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Amendment

	Amendments and response received 07/05/2022 have been entered. Claims 1-15 are currently pending in this application. Claims 1, 8 and 9 have been amended and claims 10-15 newly added by this amendment. Amendments and response are addressed hereinbelow. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi Kato (US 20190303076 A1) in view of Masayuki Otsuka et al (US 20090252516 A1).

Regarding claim 1, Kato discloses a non-transitory computer readable storage medium that stores a support program executable by a computer included in an information processing device (¶ [31] and Fig. 1B, auxiliary storage storing device application) and that is available for printing using a printer connected to the information processing device (Fig. 2 wherein device application 1052 is available for printing to printer 200), the support program causing the computer to execute: 
acquisition processing of acquiring characteristic data indicative of a printer-specific characteristic from the printer (¶ [41]); and 
storing processing of storing the characteristic data acquired in the acquisition processing in the storage medium included in the information processing device (¶ [41]), wherein, in a case where a print instruction that causes the printer to execute printing of an image is sent to a general-purpose print program installed in advance in an operating system of the information processing device (¶ [80]), the support program causes the computer to further execute: 
corrected print data generation processing of generating corrected print data by correcting the image that is a print target of the print instruction based on the characteristic data stored in the storage medium (¶ [80] generate print data based on PDL and print setting information determined from print capabilities); and 
output processing of outputting the corrected print data generated in the corrected print data generation processing such that the corrected print data is transmitted from the information processing device to the printer as a transmission destination (¶ [82]).
Kato fails to explicitly disclose the printer-specific characteristic data acquired from the printer being with respect to print quality.
Otsuka, in the same field of endeavor of adjusting print image quality based on previous print job information (¶ [15]), teaches printer-specific characteristic data acquired from the printer being with respect to print quality (¶ [8], ¶ [22], ¶ [28] and ¶ [32]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato comprising acquisition processing of acquiring characteristic data indicative of a printer-specific characteristic from the printer to utilize the teachings of Otsuka which teaches printer-specific characteristic data being that with respect to print quality to determine and address any defects which may occur which degrade final output images to thereby provide desired results.

Regarding claim 5, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1), wherein, when information of the printer is installed in the information processing device, the support program causes the computer to execute the acquisition processing by being invoked from the operating system (¶ [74-75]).

Regarding claim 6, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1), wherein, when the printer is selected from an application program installed in the operating system or the information processing device, the support program causes the computer to execute the acquisition processing by being invoked from the operating system (¶ [40-41]).

Regarding claim 7, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1), wherein, when the print instruction is sent, the support program causes the computer to execute the acquisition processing by being invoked from the operating system before executing the corrected print data generation processing (Fig. 10-Fig. 10B steps S1001 to S913).

Regarding claim 8, Kato discloses an information processing device comprising a computer (¶ [29]), wherein an operating system of the information processing device has a general-purpose print program installed in advance in the operating system, wherein a support program available for printing using a printer connected to the information processing device is installed in the information processing device (see rejection of claim 1), wherein the computer executes: 
acquisition processing of acquiring characteristic data with respect to print quality indicative of a printer-specific characteristic from the printer (see rejection of claim 1); and 
storing processing of storing the characteristic data acquired in the acquisition processing in a memory included the information processing device, and wherein, in a case where a print instruction that causes the printer to execute printing of an image is sent to the general-purpose print program (see rejection of claim 1), the computer further executes: 
corrected print data generation processing of generating corrected print data by correcting the image that is a print target of the print instruction based on the characteristic data stored in the memory (see rejection of claim 1); and 
output processing of outputting the corrected print data generated in the corrected print data generation processing such that the corrected print data is transmitted from the information processing device to the printer as a transmission destination (see rejection of claim 1).

Regarding claim 9, Kato discloses a printing method of causing a printer to execute printing based on print data generated in an information process device, the printer being connected to the information processing device, an operating system of the information processing device having a general-purpose print program installed in advance in the operation system, a support program available for printing using the printer connected to the information processing device being installed in the information processing device (see rejection of claim 1), the printing method comprising: 
acquiring characteristic data with respect to print quality indicative of a printer-specific characteristic from the printer (see rejection of claim 1); and 
storing the acquired characteristic data in a memory included in the information processing device, and wherein, in a case where a print instruction that causes the printer to execute printing of an image is sent to the general-purpose print program (see rejection of claim 1), the printing method further comprises: 
generating corrected print data by correcting print data based on the characteristic data stored in the memory, the print data being rasterized based on the image that is a print target of the print instruction (see rejection of claim 1); and 
outputting the corrected print data such that the corrected print data is transmitted from the information processing device to the printer as a transmission destination (see rejection of claim 1).

Regarding claim 10, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1), wherein the characteristic data being values that change due to environmental change or aging deterioration after shipment (see rejection of claim 1 wherein Otsuka teaches the print quality is adjusted based on environmental change or aging deterioration).

Regarding claim 12, Kato discloses the information processing device according to claim 8 (see rejection of claim 8), wherein the characteristic data being values that change due to environmental change or aging deterioration after shipment (see rejection of claim 10).

Regarding claim 14, Kato discloses the method according to claim 9 (see rejection of claim 9), wherein the characteristic data being values that change due to environmental change or aging deterioration after shipment (see rejection of claim 10).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi Kato (US 20190303076 A1) Kato in view of Otsuka et al as applied to claim 1, and further in view of Ryoichi Oonami (US 20150277827 A1).

Regarding claim 2, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1).
Kato fails to explicitly disclose wherein, in the corrected print data generation processing, the support program causes the computer to execute acquiring intermediate image data indicative of the image that is the print target of the print instruction from the general-purpose print program, and generation processing of generating print data based on the intermediate image data; and correction processing of correcting the print data generated in the generation processing based on the characteristic data, and wherein the print data corrected in the correction processing is set as the corrected print data. 
Oonami, in the same field of endeavor of a print system which generates print data utilizing printer function specific information (¶ [8]), teaches in the corrected print data generation processing, the support program causes the computer to execute acquiring intermediate image data indicative of the image that is the print target of the print instruction from the general-purpose print program, and generation processing of generating print data based on the intermediate image data (¶ [87]); and correction processing of correcting the print data generated in the generation processing based on the characteristic data, and wherein the print data corrected in the correction processing is set as the corrected print data (¶ [88-92]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the computer readable storage medium that stores a support program executable by a computer included in an information processing device and that is available for printing using a printer connected to the information processing device as disclosed by Kato to utilize the teachings of Oonami which teaches in the corrected print data generation processing, the support program causes the computer to execute acquiring intermediate image data indicative of the image that is the print target of the print instruction from the general-purpose print program, and generation processing of generating print data based on the intermediate image data; and correction processing of correcting the print data generated in the generation processing based on the characteristic data, and wherein the print data corrected in the correction processing is set as the corrected print data to enable an OS which designates use of a printer driver including only limited functions, the ability to transmit print data to a printer to perform printing by making use of a print function specific to the printer.

Regarding claim 3, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1).
Kato fails to explicitly disclose wherein, in the corrected print data generation processing, the support program causes the computer to generate the corrected print data by acquiring print data generated by the general-purpose print program from the general-purpose print program, and by correcting the acquired print data based on the characteristic data.
Oonami teaches in the corrected print data generation processing, the support program causes the computer to generate the corrected print data by acquiring print data generated by the general-purpose print program from the general-purpose print program, and by correcting the acquired print data based on the characteristic data (¶ [88-93]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the computer readable storage medium that stores a support program executable by a computer included in an information processing device and that is available for printing using a printer connected to the information processing device as disclosed by Kato to utilize the teachings of Oonami which teaches the support program causes the computer to generate the corrected print data by acquiring print data generated by the general-purpose print program from the general-purpose print program, and by correcting the acquired print data based on the characteristic data to enable an OS which designates use of a printer driver including only limited functions, the ability to transmit print data to a printer to perform printing by making use of a print function specific to the printer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Otsuka et al as applied to claim 1, and further in view of Akira Kishida (US 20140098403 A1).

Regarding claim 4, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1).
Kato fails to explicitly disclose wherein, in the acquisition processing, the support program causes the computer to acquire the characteristic data by transmitting, to the printer, a command to cause the printer to execute calibration processing of acquiring the characteristic data, and by receiving the characteristic data, which is a result of the calibration processing, transmitted from the printer. 
Kishida, in the same field of endeavor of configuring a basic printer driver to expand printing capabilities based on the connected printer (¶ [36]), teaches in the acquisition processing, the support program causes the computer to acquire the characteristic data by transmitting, to the printer, a command to cause the printer to execute calibration processing of acquiring the characteristic data, and by receiving the characteristic data, which is a result of the calibration processing, transmitted from the printer (¶ [60]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the computer readable storage medium that stores a support program executable by a computer included in an information processing device and that is available for printing using a printer connected to the information processing device as disclosed by Kato to utilize the teachings of Kishida which teaches in the acquisition processing, the support program causes the computer to acquire the characteristic data by transmitting, to the printer, a command to cause the printer to execute calibration processing of acquiring the characteristic data, and by receiving the characteristic data, which is a result of the calibration processing, transmitted from the printer to efficiently match image forming apparatus and printer driver functions.

Claims 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Otsuka et al as applied to claim 1, and further in view of Eiji Komamiya et al (US 20090128595 A1)

Regarding claim 11, Kato discloses the non-transitory computer readable storage medium according to claim 1 (see rejection of claim 1).
Kato fails to explicitly disclose the characteristic data being head characteristic values.
Komamiya et al, in the same field of endeavor of an ink jet printer which can inhibit degradation of image quality (Abstract), teaches the characteristic data being head characteristic values (¶ [53]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention as disclosed by Kato comprising acquisition processing of acquiring characteristic data indicative of a printer-specific characteristic from the printer to utilize the teachings of Komamiya et al which teaches the characteristic data being head characteristic values to aid in improvement of image quality and print throughput.

Regarding claim 13, Kato discloses the information processing device according to claim 8 (see rejection of claim 8), wherein the characteristic data being head characteristic values (see rejection of claim 11).

Regarding claim 15, Kato discloses the method according to claim 9 (see rejection of claim 9), wherein the characteristic data being head characteristic values (see rejection of claim 11).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
August 12, 2022